UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7288


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALISON LEVON BOYD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.       Malcolm J. Howard,
Senior District Judge. (1:08-cr-00493-MJH-1)


Submitted:   January 20, 2011             Decided:   February 15, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Alison Levon Boyd, Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            By notice filed September 14, 2010, Alison Levon Boyd

appeals the district court’s four pre-judgment orders entered on

April 19, 2010.      With regard to the order denying the motion for

the return of property submitted under Fed. R. Crim. P. 41(e),

we   conclude   we   have     jurisdiction   and   affirm      for    the   reasons

cited by the district court.          United States v. Boyd, No. 1:08-

cr-00493-MJH-1 (M.D.N.C. Apr. 19, 2010).             Because no appealable

final judgment was entered when Boyd filed his notice of appeal

and because a second notice of appeal has since been filed from

the final judgment, we dismiss the appeal from the remaining

orders.     See United States v. Pardee, 356 F.2d 982 (4th Cir.

1966).     The appeal from the final judgment is sufficient to

raise every question arising from the proceedings below.                        We

deny as moot Boyd’s motions for appointment of counsel and for

transcripts.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument    would   not   aid    the    decisional

process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       2